DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments that Marra’s switching is different from th features recited in the amended claims, the examiner respectfully disagrees. The examiner respectfully submits that in addition to the switching between filter mode and unfiltered mode, Marra also suggest using two mono-directional ventilators to drive the forward and reversed fluid flow in the chamber Column 6, line 49, to Column 7, line 56), and that both flow directions may be differently filtered (see Fig. 5) . This teaching by Marra is the same as the claimed controller switching between the first supply unit and the second supply unit and filtered in a manner described claims 1 and 11. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 11, the claims are indefinite because it is unclear whether the first component is calculated from the amount of the first component in the first channel, the second channel flow, or from both. The phrase “a first filter configured to reduce an amount of the first component and the amount of the second component in the reference fluid” can be understood that the reference fluid in the second flow channel would include some amount of the first component and some amount of the second component. Additionally, the term “reduce” is to be understood as to decrease by some amount and not to eliminate completely. Therefore, an amount of the first component would reach the sensor from both the first flow channel and the second flow channel. As a result, the phrase “the controller calculate concentration of the first component on the basis of difference between signals received from the sensor” is ambiguous because the claim does not state whether the calculated concentration of the first component is from the first flow channel, the second flow channel, or an accumulation from both. Further clarification is respectfully requested. 
Regarding claim 11, the claim does not describe the kind of “signals received from the sensor” and how the difference between these signals would relate to the “concentration of the first component” (in whichever flow channel). Therefore, it unclear how one of ordinary skill in the art would be able to determine or calculate the concentration of the first component based on a vague signal received from the sensor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (U.S. Pat. No. 9,417,207) (hereafter Marra).
Regarding claim 1, Marra teaches a sensor module comprising: 
a sensor configured to detect a first component (i.e., gas sensor 2) (see Fig. 2); 
a first flow channel configured to supply a sample fluid to the sensor (i.e., air flow 6) (see Fig. 2); 
a second flow channel configured to supply a reference fluid to the sensor (i.e., air flow 5) (see Fig. 2), the reference fluid including a second component that is included in the sample fluid and differs from the first component (i.e., both gas flows 5 and 6, when reaching the sensor 2, have the same composition as far as all other components are concerned, except for the target gas which is substantially absent in the first gas flow 5 and which is substantially present in the second gas flow 6 to the same extend as the original ambient air) (see Column 5, lines 9-34); 
a chamber in which the sensor is provided (i.e., gas sensor 220 arranged in the measuring chamber 210) (see Fig. 3C); 
a first supply unit provided in the first flow channel (i.e., controllable means capable of causing air 3 derived from polluted ambient to follow either one of at least two different airflow 
a second supply unit provided in the second flow channel (i.e., controllable means capable of causing air 3 derived from polluted ambient to follow either one of at least two different airflow paths, including two mono directional ventilators arranged in mutually opposite orientation) (see Column 7, lines 1-27; and Fig. 3); and 
a controller configured to control the first supply unit and the second supply unit such that the sample fluid from the first flow channel and the reference fluid from the second flow channel are supplied alternately to the chamber (i.e., the control device 240 switches the ventilator 233 on and off periodically, such as to periodically alternate between the filtered mode and the unfiltered mode. It is possible that the gas sensing apparatus 200 comprises a second ventilator. It is also possible to obtain the ventilator on/off switching by selectively operating the ventilator 233 in one direction or an opposite direction. instead of a bi-direction ventilator, two mono-directional ventilators can be used) (see Column 6, line 49, to Column 7, line 56), 
wherein the second flow channel comprises a first filter (i.e., target gas filter 4) (see Fig. 2) configured to reduce an amount of the first component in the reference fluid (i.e., the first filter 234 is capable of filtering the same specific gas or group of gases or class of gases, respectively, as well as the target gas) (see Column 7, lines 28-56; and Fig. 5); and the controller calculates concentration of the first component on the basis of difference between signals received from the sensor (i.e., the control device 240 is integrated with means for sensor signal evaluation, for which purpose the control device 240 is provided with a measuring input 241 connected to receive an output signal from the sensor 220 wherein a difference signal SΔ = Smf2 – Smf1 is proportional to the target gas concentration in the filtered gas and therefore proportion to the target gas concentration in the unfiltered ambient gas) (see Column 7, line 38, to Column 8, line 18); but does not explicitly teach that the first flow channel and the second 
Regarding the second filter, although Marra as disclosed above does not directly or explicitly teach that the first flow channel and the second flow channel each comprise a second filter, Marra teaches that the second filter 334 is capable of filtering a specific gas or group of gasses or glass of gases, and the first filter 234 is capable of filtering the same specific gas or group of gases or class of gases, respectively, as well as the target gas (see Column 7, lines 28-56; and Fig. 5). Thus, the first filter 234 would be able to filter out the same gas as the second filter 334, plus the target gas. One of ordinary skill in the art would recognize that the first filter can reduce the same specific gas as the second filter. Thus, if the second filter can reduce the second component, then the first filter can also reduce the same second component. 
Furthermore, the claim effectively recites the three separate air filters, comprising one first filter and two second filters, wherein the combination of the first filter and one of the second filters would result in the same filter as that of Marra’s first filter 234. Although Marra as disclosed above does not explicit teach three separate filters, Marra effectively teaches two different types of filters that would perform the same function as the three separate filters as claimed. To address additional filtering needs, Marra explicitly discloses that it is possible that air 3 is derived from ambient air by passing the ambient air through a filter that removes one or more gas components but does not affect the concentration of the target gas, such that both gas flows 5 and 6 have the same composition, except for the target which is absent in the first gas flow 5 (see Column 5, lines 9-34). Furthermore, while there are three separate filters, the claims actually only requires two different types of filters, having two different filtering characteristics. It is obvious to use a common filtering characteristic for both channels and a more specific filtering characteristic for the one channel in order to further isolate the target gas, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04 (V-C)). In the end, both Marra’s integrated first 
Regarding claim 2, Marra teaches that the first filter is configured to reduce the amount of the first component more than the second component (i.e., in air flow 5, the air 3 passes the target gas filter 4, so that the target gas is substantially removed from the air 3 before the air reaches the sensor 2) (see Column 5, lines 9-34; and Fig. 2).
Regarding claims 4 and 6, Marra as disclosed above does not directly or explicitly teach that the second filter is configured to reduce the amount of the second component more than the first component (claim 4); and that the first filter is positioned downstream from the second filter in the second flow channel (claim 6). 
Regarding the second filter, Marra teaches that it is possible that air 3 is derived from ambient air by passing the ambient air through a filter that removes one or more gas components but does not affect the concentration of the target gas, such that both gas flows 5 and 6 have the same composition, except for the target which is absent in the first gas flow 5 (see Column 5, lines 9-34). Marra further teaches that the sensor 220 is exposed to filtered gas, in that specific gas or group of gases or glass of gases, respectively, has been removed from the original ambient gas; but when the first filter 234 is upstream of the sensor 220 (and the second filter 337), the target is also removed (see Column 7, lines 28-56; and Fig. 5). Although Marra does not explicit teach three separate filters, Marra effectively teaches two different types of filters that would perform the same function as the three separate filters as claimed. Furthermore, while there are three separate filters, the claims actually only requires two different types of filters, having two different filtering characteristics. It is obvious to use a common 
Regarding claim 5, Marra teaches that the first filter is configured to reduce the amount of the first component more than the second filter (i.e., in air flow 5, the air 3 passes the target gas filter 4, so that the target gas is substantially removed from the air 3 before the air reaches the sensor 2) (see Column 5, lines 9-34; and Fig. 2). 
Regarding claim 7, Marra teaches a supply unit, in the second flow channel upstream from the first filter (i.e., ventilator is operated to generate and airflow from the left to the right, so that the sensor 220 is downstream of the filter 234, the airflow reaches the filter 234 before reaching the sensor 220, wherein the ventilator 233 may be located between opening 231 and the filter 234) (see Column 7, lines 1-27; and Fig. 4), configured to supply the reference fluid to the sensor (i.e., for making air pass the filter 4, to generate the air flow 5, the apparatus preferably comprises air flow generating means, for instance a ventilator) (see Column 5, lines 35-47). 
Regarding claim 8, Marra teaches a supply unit, in the second flow channel downstream from the first filter (i.e., ventilator is operated to generate and airflow from the left to the right, so that the sensor 220 is downstream of the filter 234, the airflow reaches the filter 234 before reaching the sensor 220) (see Column 7, lines 1-27; Fig. 4), configured to supply the 
Regarding claim 11, Marra teaches a detection method comprising: preparing a sensor module comprising a first supply unit (i.e., controllable means capable of causing air 3 derived from polluted ambient to follow either one of at least two different airflow paths, including two mono directional ventilators arranged in mutually opposite orientation) (see Column 7, lines 1-27; and Fig. 3) provided in a first flow channel (i.e., air flow path 5) (see Fig. 2), a second supply unit (i.e., controllable means capable of causing air 3 derived from polluted ambient to follow either one of at least two different airflow paths, including two mono directional ventilators arranged in mutually opposite orientation) (see Column 7, lines 1-27; and Fig. 3) provided in a second flow channel (i.e., air flow path 6) (see Fig. 2) including a first filter configured to reduce an amount of a first component (i.e., in air flow 5, the air 3 passes the target gas filter 4, so that the target gas is substantially removed from the air 3 before the air reaches the sensor 2) (see Column 5, lines 9-34; and Fig. 2) and the amount of the second component (i.e., the first filter 234 is capable of filtering a specific gas or group of gases or class of gases, respectively, as well as the target gas) (see Column 7, lines 28-56; and Fig. 5), a sensor (i.e., gas sensor 2) (see Fig. 2), and a chamber in which the sensor is provided (i.e., gas sensor 220 arranged in the measuring chamber 210) (see Fig. 3C); 
driving the first supply unit to supply a sample fluid to the sensor through the first flow channel (i.e., for allowing unfiltered ambient air to reach the gas sensor 2, it may be possible to use airflow generating means, for instance a ventilator or a pump) (see Column 5, lines 35-47); 
driving the second supply unit to supply a reference fluid to the sensor through the second flow channel (i.e., for making air pass the filter 4, to generate the air flow 5, the apparatus preferably comprises air flow generating means, for instance a ventilator) (see Column 5, lines 35-47), 

detecting the first component with the sensor (i.e., any difference in the sensor output signal is representative of the amount of target gas) (see Column 5, lines 9-34), 3Docket No. 005000-K00405Application No. 16/336,267
the first supply unit and the second supply unit such that the sample fluid from the first flow channel and the reference fluid from the second flow channel are supplied alternately to the chamber (i.e., the control device 240 switches the ventilator 233 on and off periodically, such as to periodically alternate between the filtered mode and the unfiltered mode. It is possible that the gas sensing apparatus 200 comprises a second ventilator. It is also possible to obtain the ventilator on/off switching by selectively operating the ventilator 233 in one direction or an opposite direction. instead of a bi-direction ventilator, two mono-directional ventilators can be used) (see Column 6, line 49, to Column 7, line 56); 
calculating concentration of the first component on the basis of difference between signals received from the sensor (i.e., the control device 240 is integrated with means for sensor signal evaluation, for which purpose the control device 240 is provided with a measuring input 241 connected to receive an output signal from the sensor 220 wherein a difference signal SΔ = Smf2 – Smf1 is proportional to the target gas concentration in the filtered gas and therefore proportion to the target gas concentration in the unfiltered ambient gas) (see Column 7, line 38, to Column 8, line 18); but does not explicitly teach that the first flow channel and the second flow channel each comprise a second filter configured to reduce an amount of the second component.  
Regarding the second filter, although Marra as disclosed above does not directly or explicitly teach that the first flow channel and the second flow channel each comprise a second filter, Marra teaches that the second filter 334 is capable of filtering a specific gas or group of 
Furthermore, the claim effectively recites the three separate air filters, comprising one first filter and two second filters, wherein the combination of the first filter and one of the second filters would result in the same filter as that of Marra’s first filter 234. Although Marra as disclosed above does not explicit teach three separate filters, Marra effectively teaches two different types of filters that would perform the same function as the three separate filters as claimed. To address additional filtering needs, Marra explicitly discloses that it is possible that air 3 is derived from ambient air by passing the ambient air through a filter that removes one or more gas components but does not affect the concentration of the target gas, such that both gas flows 5 and 6 have the same composition, except for the target which is absent in the first gas flow 5 (see Column 5, lines 9-34). Furthermore, while there are three separate filters, the claims actually only requires two different types of filters, having two different filtering characteristics. It is obvious to use a common filtering characteristic for both channels and a more specific filtering characteristic for the one channel in order to further isolate the target gas, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04 (V-C)). In the end, both Marra’s integrated first filter and the claimed first and second filter would provide a reasonable expectation of success for being able to filter out the same components. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an additional filtering characteristics to the existing filters or the second filters in order to . 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (U.S. Pat. No. 9,417,207) (hereafter Marra) in view of Konstandopoulos et al. (U.S. Pat. No. 8,261,540) (hereafter Konstandopoulos).
Regarding claims 9 and 10, Marra as disclosed above does not directly or explicitly teach a first regenerative mechanism capable of regenerating a function of the first filter to reduce the amount of the first component (claim 9); and a second regenerative mechanism capable of regenerating a function of the second filter to reduce the amount of the second component (claim 10). However, Konstandopoulos teaches an upstream-side detection filter 106, a downstream-side detection filter 108, and a regeneration means 300, such as a heater, burner, or the like, wherein the regeneration means 300 may be added to the upstream-side detection filter 106 and to the downstream-side detection filter 108 to burn and oxidize the Particulate Matter accumulated in the filters to regenerate the filters (see Column 23, lines 9-36; and Fig. 8). In view of the teaching of Konstandopoulos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the regenerative means to the filters in order to improve the detection accuracy of the sensor by properly maintaining the appropriate filtering characteristics of the filters. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855